Citation Nr: 9908278	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of chondromalacia patella of the left knee, 
currently rated 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1980 
to November 1983 and from October 1987 to August 1988.  The 
record reflects that the appellant also served on active duty 
from May 1977 to May 1980, although this period of military 
service is unverified.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The appellant indicated in statements dated in July and 
August 1998 that he was seeking entitlement to a temporary 
total rating due to hospitalization in June and July 1998 
that involved surgery on his service-connected left knee.  
This issue is referred to the RO for appropriate action 
because it has not been developed by the RO, and it is not 
inextricably intertwined with the current claim.  See Flash 
v. Brown, 8 Vet.App. 332 (1995).  

Although the appellant's claim included the issues of 
entitlement to increased evaluations for service-connected 
left ankle and right shoulder disabilities, the Board notes 
that the appellant did not submit a substantive appeal with 
regard to either issue within one year after notification 
(January 1996) of a December 1995 rating decision that denied 
both issues.  The substantive appeal (VAF 9) received from 
the appellant in June 1996 (following the RO's issuance of a 
statement of the case in June 1996) only indicated the 
appellant's intention to appeal the issue of entitlement to 
an increased evaluation for his left knee disability and to 
raise the issue of entitlement to service connection for a 
left elbow disability, secondary to the left knee disability.  
In the absence of a timely filed substantive appeal that 
perfected the claims of entitlement to increased evaluations 
for left ankle and right shoulder disabilities for appellate 
consideration, those issues are not before the Board.  



REMAND

The appellant has indicated that he was hospitalized in June 
and July 1998 for surgery on his left knee.  A VA medical 
record indicates that arthroscopic surgery was performed on 
the left knee on June 30, 1998.  However, the medical records 
pertaining to that surgery are not currently associated with 
the claims file.  The Board is of the opinion that there may 
also be addition treatment records subsequent to the surgery 
which pertain to the left knee.  Furthermore, an examination 
of the left knee would be helpful in determining the severity 
of disability in the knee.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's "duty to assist" includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim, once he has submitted a well-grounded claim.  
White v. Derwinski, 1 Vet.App. 519 (1991).  The Court has 
also held that when the Board believes the medical evidence 
of record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claim must be remanded for 
the following actions:  

1.  The RO should obtain the medical records 
pertaining to the June 1998 arthroscopic 
surgery on the appellant's left knee, along 
with any subsequently dated medical records, 
and associate these records with the claims 
file.  

2.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of the appellant's left knee disorder.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests, including range of motion 
testing, should be performed.  The examiner 
should identify the degree of disability and 
any functional impairment associated with the 
appellant's left knee disorder.  The examiner 
should provide complete rationale for all 
conclusions reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim for the purpose of 
determining whether he is entitled to an evaluation greater 
than 30 percent for his left knee disorder, particularly with 
regard to the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


